 



Exhibit 10.4

 

SHARE PLEDGE AGREEMENT

 

dated 2 June 2017

 

between

 

Royal Gold, Inc., a corporation organized under the laws of the State of
Delaware, USA, with registered address at The Corporation Trust Company,
Corporation Trust Center, 1209 Orange St., Wilmington, DE 19801, USA

 

(the "Pledgor")



 

and

 

 

The Bank of Nova Scotia, a bank organized under the laws of the Canada, with
registered address at 40 King Street West, 55th Floor, Toronto, Ontario, M5W
2X6, Canada

 

 

as administrative agent, acting in its own name and for its account, and in the
name and for the account of the other Credit Parties (as defined in the Facility
Agreement, as defined herein) or in its own name but for the benefit of each of
the Credit Parties, respectively

 

(the "Administrative Agent",

and together with the Pledgor and the other Credit Parties, the"Parties")

 

   1/16



 

 



Table of Contents               1. Definitions and interpretation 3 1.1
Definitions 3 1.2 Interpretation 5 2. Pledge over Shares and Related Rights 5
2.1 Undertaking to grant a Pledge and Pledge 5 2.2 Future Shares 6 2.3
Subscription Rights 6 2.4 Dividends 7 2.5 Voting Rights 7 3. Delivery of
additional documents 7 4. Representations and warranties 8 5. Undertakings of
the Pledgor 9 6. Realization of the Security Assets 10 6.1 Remedies 10 6.2
Accounting for proceeds 11 6.3 Allocation / application of proceeds 11 7.
Release of Security Assets 11 8. Reinstatement 12 9. Role and liability of the
Administrative Agent 12 9.1 Appointment 12 9.2 Replacement of the Administrative
Agent 12 9.3 Liability of the Administrative Agent 13 10. Assignments and
transfers 13 11. General provisions. 13 11.1 Taxes, costs and expenses 13 11.2
Notices 14 11.3 Currency conversion 14 11.4 Entire agreement. 14 11.5 Cumulative
rights 14 11.6 Amendments and waivers 14 11.7 Severability 14 11.8 Counterparts
15 12. Governing law and jurisdiction 15 12.1 Governing law 15 12.2 Jurisdiction
15 12.3 Special domicile 15



 



   2/16



 

  

Recitals

 

1)Pursuant to a revolving facility credit agreement dated on or around the date
of this Agreement (the "Facility Agreement") entered into between, among others,
the Pledgor as borrower (in such capacity, the "Borrower"), the Lenders (as
defined therein), The Bank of Nova Scotia, HSBC Bank USA, National Association,
Canadian Imperial Bank of Commerce as co-lead arrangers and joint bookrunners
and the Administrative Agent, the Lenders have agreed to make available to the
Borrower a credit facility in the aggregate amount of USD 1,000,000,000.

 

2)The Pledgor owns all shares in the Company (as defined below).

 

3)In order to satisfy certain conditions of the Facility Agreement and in order
to provide security for the Credit Parties in relation to the Borrower's
obligations under the Facility Agreement, the Pledgor has agreed to pledge 65%
of the shares in the Company (as defined below) to the Credit Parties as
security for the Secured Obligations (as defined below).

 

4)The Administrative Agent has been duly appointed under section 14.1 of the
Facility Agreement to act as Administrative Agent and to execute and deliver,
and to perform the rights and obligations under, this Agreement (i) in relation
to the Pledge (as defined below), in the name and for the account of the other
Credit Parties as their direct representative (Direkter Stellvertreter) and (ii)
in relation to any assignment of the Subscription Rights (as defined below), in
its own name but for the benefit of each of the other Credit Parties as their
agent (Indirekter Stellvertreter).



 

IT IS AGREED as follows:

 

1.Definitions and interpretation

 

1.1Definitions

 

Unless defined otherwise as follows, capitalized terms used in this Agreement
shall have the meanings assigned to them in the Facility Agreement:

 

"Agreement" means this share pledge agreement.

 

"Borrower" has the meaning given to it in Recital 1).

 

"CC" means the Swiss Civil Code dated December 10, 1907, as amended from time to
time.

 

"CO" means the Swiss Code of Obligations dated March 30, 1911, as amended from
time to time.

 

"Company" means RGLD Gold AG, a company incorporated under the laws of
Switzerland, with registered address at Baarerstrasse 71, 6300 Zug, Switzerland
(CHE- 116.020.977) and having a share capital of CHF 1,000,000 divided into
1,000 registered shares of a par value of CHF 1,000 each.

 

"Credit Parties" means the Credit Parties (as defined in the Facility Agreement)
and each Person who was a Lender or an Affiliate of a Lender in connection with
a Hedging Agreement.

 

   3/16



 



 

"DEBA" means the Swiss Federal Act on Debt Enforcement and Bankruptcy of April
11, 1889, as amended from time to time.

 

"Dividends" mean all kinds of dividends related to the Shares whether in cash or
in kind, e.g., in the form of additional Shares or Participation Rights.

 

"Effective Date" means the Closing Date.

 

"Encumbrance" means any charge, claim, condition, equitable interest,
encumbrance, option, lien, pledge, security interest, right of first refusal, or
restriction of any kind, including any restriction on use, voting, transfer,
receipt of income, exercise of any other attribute of ownership or any other
third party right or entitlement, other than Permitted Liens.

 

"Facility Agreement" has the meaning given to it in Recital 1).

 

"FISA" means the Swiss Federal Act on Intermediated Securities
(Bucheffektengesetz) of October 3, 2008, as amended from time to time.

 

"Participation Rights" means "Partizipationsscheine" and "Genussscheine" in the
Company, if any, within the meaning of article 656a et seq. CO, and article 657
CO, respectively.

 

"Pledge" has the meaning given to it in Section 2.1 (Undertaking to grant a
Pledge and Pledge), being a pledge pursuant to articles 889 et seq. CC.

 

"Related Rights" means all moneys payable and any and all other accessory or
other rights, benefits and proceeds in respect of, or derived from, the Shares,
whether present or future and whether by way of capital reduction, redemption,
substitution, exchange, bonus or preference, conversion or otherwise, including
Subscription Rights, Dividends, option rights, liquidation proceeds upon
liquidation of the Company (if and to the extent the granting of a security
interest over such related rights is permitted under statutory law).

 

"Secured Obligations" means any and all present or future obligations and
liabilities of the Borrower owed to the Credit Parties under or in connection
with the Credit Documents, including all interest and commissions due or to
become due thereon, as well as all costs, fees and expenses, including court or
reasonable out-of-court cost and reasonable attorney's expenses arising in
connection therewith or with the protection, preservation, or realization of the
Security Assets granted hereunder.

 

"Security Assets" means all current and future assets being subject of the
Security Interest, including the Shares and the Related Rights.

 

"Security Interest" means, jointly, the Pledge and, if applicable, the
assignment of Subscription Rights set out in Section 2.3 (Subscription Rights)
collectively.

 

"Shares" means:

 

(a)650 registered shares (Aktien) in the Company pursuant to article 622 CO
owned by the Pledgor and representing 65% of the share capital of the Company,
as set out in the Schedule (Shares);

 

   4/16



 

 



 

(b)all shares or other rights or interests whatsoever which may substitute the
Shares defined in paragraph (a) by operation of law or otherwise after the date
hereof; and

 

(c)any further shares, Participation Rights or other rights that will be issued
to the Pledgor by the Company after the date hereof, but limited so that at no
time more than 65% of the total voting power of all outstanding Voting Stock of
the Company will be subject to the Pledge.

 



"Subscription Rights" means any pre-emptive rights (Bezugsrecht) and any advance
subscription right (Vorwegzeichnungsrecht) of a holder of Shares in relation to
such Shares.

 

"Voting Rights" shall mean the voting rights and any other non-monetary
shareholder rights in relation to the Shares.

 

1.2Interpretation

 

(a)Unless a contrary indication appears, any reference in this Agreement to:

 

(i)an "amendment" includes a supplement, novation, restatement or re- enactment
and "amended" will be construed accordingly;

  

(ii)the term "including" is by way of example and shall not limit the meaning of
the words to which the example relates, to that example or examples of a similar
kind; and

  

(iii)an agreement is a reference to that agreement as amended. (b) Section and
Schedule headings are for ease of reference only.

 

(b)Section and Schedule headings are for ease of reference only.

 

(c)Unless a contrary indication appears, a capitalized term used in any notice
given under or in connection with this Agreement has the same meaning as defined
in this Agreement.

 

2.Pledge over Shares and Related Rights

 

2.1Undertaking to grant a Pledge and Pledge

 

(a)The Pledgor hereby agrees to grant to the Administrative Agent and each
Credit Party (for these purposes being represented by the Administrative Agent)
a first ranking pledge in the Shares and the Related Rights (the "Pledge"), as a
continuing security for the Secured Obligations, free and clear of any
Encumbrance of any nature, effective as from the Effective Date, until such time
as they have been released and delivered back in accordance with Section 7
(Release of Security Assets).

 

(b)To perfect the Pledge pursuant to paragraph (a) of this Section 2.1
(Undertaking to grant a Pledge and Pledge), the Pledgor (i) hereby pledges to
the Administrative Agent and each Credit Party (for these purposes being
represented by the Administrative Agent) the Shares and the Related Rights, as a
continuing security for the Secured Obligations, free and clear of any
Encumbrance of any nature, effective as from the Effective Date and (ii) shall,
on the Effective Date deliver to the Administrative Agent originals of all share
certificates issued representing the existing Shares (if in registered form,
duly endorsed in blank (Blankoindossament) and, if applicable, with complete
preceding endorsements (vollständige Indossamentenkette)).

 

   5/16



 

 

2.2Future Shares

 

(a)The Pledgor shall and/or shall procure that the Company will, promptly upon
the accrual, offer or issue of any future Shares to the Pledgor, deliver to the
Administrative Agent the original(s) of the certificate(s) representing all
future Shares (if in registered form, duly endorsed in blank
(Blankoindossament)).

  

(b)If future Shares are in registered form, the Pledgor shall procure that the
Company establishes or, if applicable, amends its share register (Aktienbuch) to
evidence that the Pledgor is registered as shareholder with respect to the
future Shares and that the future Shares are subject to the Pledge.

  

(c)If future Shares are in bearer form, the Pledgor shall procure that the
Company amends its register relating to the owners of bearer shares (Verzeichnis
der Inhaberaktionäre) evidencing that the Pledgor has complied with its
notification obligations under articles 697i CO.

  

(d)The Pledgor shall procure that the Company amends its register relating to
the beneficial ownership (Verzeichnis der wirtschaftlich Berechtigten)
evidencing that the Pledgor has complied with its notification obligations under
articles 697j CO.

 

2.3Subscription Rights

 

(a)As long as no Event of Default has occurred which is continuing, the Pledgor
shall be entitled to exercise any Subscription Rights to which the Pledgor may
be entitled (and which the Pledgor, for the avoidance of doubt, has not waived),
provided that all Shares acquired by the Pledgor upon exercise of Subscription
Rights are subject to the Pledge.

 

(b)The Pledgor shall notify the Administrative Agent promptly of any grant of
Subscription Rights and it undertakes to notify the Administrative Agent of any
intention not to exercise Subscription Rights granted, if any, not less than 10
days' prior to expiration of the right to exercise such Subscription Rights. In
case the Pledgor does not intend to exercise any Subscription Rights, the
Pledgor shall, at the request of the Administrative Agent, assign such
Subscription Rights to the Administrative Agent. The Administrative Agent shall
be entitled, but not obliged, to exercise such Subscription Rights and hold as
Security Assets all Shares issued upon such exercise.

 

(c)Upon the occurrence of an Event of Default which is continuing, all rights of
the Pledgor under paragraph (a) of this Section 2.3 (Subscription Rights) shall
cease, and the Pledgor hereby agrees to assign and assigns any Subscription
Rights existing at such time free of charge to the Administrative Agent (and for
this purpose only, the Subscription Rights are released from the Pledge). The
Administrative Agent, for itself and on behalf of the Credit Parties, shall be
entitled, but not obliged, to (i) exercise the Subscription Rights and hold as
Security Assets all Shares issued upon such exercise or (ii) realize the
Subscription Rights pursuant to Section 6.1 (Remedies).

 

   6/16



 

 



2.4Dividends

 

(a)As long as no Event of Default has occurred which is continuing, the Pledgor
shall be entitled to receive and retain all moneys payable on account of
Dividends, subject always to the terms of the Facility Agreement.

 

(b)Upon the occurrence of an Event of Default which is continuing, all rights of
the Pledgor with respect to Dividends shall cease, and the Administrative Agent,
for itself and on behalf of the Credit Parties, shall be entitled to receive as
Security Asset all moneys payable on account of Dividends, including Dividends
that were approved and became due but have not been paid out prior to the
occurrence of the Event of Default.

 

2.5Voting Rights

 

(a)As long as no Event of Default has occurred which is continuing, the Pledgor
shall be entitled to exercise all Voting Rights, provided that it shall not
exercise any such Voting Rights in a manner which would prejudice the interests
of the Credit Parties under this Agreement, in any manner which is inconsistent
with the terms or purposes of this Agreement, or which could reasonably be
expected to have a Material Adverse Effect (as defined in the Facility
Agreement).

  

(b)Upon the occurrence of an Event of Default which is continuing, the
Administrative Agent shall have the right to exercise the Voting Rights on
behalf of the Pledgor without notice to the Pledgor. For this purpose, the
Pledgor hereby grants the Administrative Agent a power of attorney to exercise
the Voting Rights at any shareholders' meeting of the Company held following the
occurrence and during the continuance of an Event of Default. Furthermore, the
Pledor shall (i) timely execute any and all powers of attorney in favor of the
Administrative Agent as may be requested from time to time by the Administrative
Agent to be issued separately from the power of attorney granted herein and (ii)
do all acts and things and permit all acts and things to be done which are
necessary for the Administrative Agent to exercise the Voting Rights following
the occurrence and during the continuance of an Event of Default.

 

3.Delivery of additional documents

 

(a)The Pledgor shall deliver to the Administrative Agent the following documents
on the Effective Date (unless already provided under the Facility Agreement):

 

(i)the original of an up-to-date certified excerpt from the commercial register
(Handelsregister) relating to the Company;

  

(ii)the original of a certified copy of the current articles of association
(Statuten) of the Company, containing no restriction on the transfer of Shares;
and

  

(iii)a copy of the share register of the Company evidencing the ownership of the
Shares by the Pledgor and reflecting the existence of the Pledge for the benefit
of the Administrative Agent and the Credit Parties, duly signed on behalf of the
board of directors of the Company.

 



(b)The originals of the share certificates issued representing the existing
Shares shall be delivered to the Administrative Agent in accordance with Section
2.1(b). The Administrative Agent shall confirm its receipt of the originals of
the share certificates in writing.

 



   7/16



 

 



4.Representations and warranties

 

In addition to and without prejudice to any representations and warranties given
by the Pledgor under the Facility Agreement, the Pledgor represents and warrants
to the Administrative Agent on the Effective Date and during the term of this
Agreement that:

 

(a)the Company is validly incorporated and existing under the laws of
Switzerland, is duly qualified to do business in each jurisdiction where failure
to do so would reasonably be expected to have a Material Adverse Effect, has
full power and authority and holds all requisite governmental licenses, permits
and other approvals to own and hold under lease its property and to conduct its
business substantially as currently conducted by it;

  

(b)the Shares are validly issued by the Company and are fully paid up and non-
assessable (i.e., there are no further payment obligations by holders of Shares
towards the Company) and they represent 65% of the share capital of the Company
(subject to any amendment of the share capital made after the Effective Date and
made in compliance with this Agreement and the Facility Agreement) owned by the
Pledgor;

  

(c)other than the share certificates delivered by it to the Administrative
Agent, no other share certificates have been issued for the Shares (subject to
any share certificates that have been cancelled on or prior to the Effective
Date and/or issued after the Effective Date in compliance with this Agreement
and the Facility Agreement);

  

(d)the Pledgor is the legal and beneficial owner of the Shares, free and clear
of any Encumbrance of any nature (except for the Pledge to be perfected by such
delivery), and the Pledgor has full power and authority to grant the Security
Interest to the Administrative Agent;

  

(e)it is the sole legal and beneficial owner of the Security Assets, free and
clear of any Encumbrance of any nature (except for the Security Interest), as of
the date hereof has not assigned, transferred or otherwise disposed of any of
its rights, title and interest in the Security Assets and has the unlimited
right of disposal over the Security Assets, and the Security Assets are
assignable and no pre-emption rights and, in case of registered Shares, subject
to the definite registration of the amendment of the articles of association as
registered in the daily register of the commercial register of the Canton of Zug
on May 31, 2017, no transfer restrictions (Vinkulierung) exist with regard to
the Shares;

  

(f)the granting of a power of attorney for the exercise of voting rights
pertaining to the Shares to the Administrative Agent as set out in paragraph (b)
of Section 2.5 (Voting Rights) is permissible and does, in particular, not
contravene the articles of association of the Company;

 

   8/16



 

 



(g)the notification obligations under article 697j CO are not applicable to it
as a result of not having effected any transactions triggering such notification
requirements since article 697j CO has entered into force;

 

(h)the documents referred to in Section 3 (Delivery of additional documents) are
accurate, complete and up-to-date;

 

(i)the Shares do not constitute intermediated securities pursuant to the FISA;
and

 

(j)the obligations of the Pledgor under this Agreement are legal, valid, binding
obligations and enforceable against it in accordance with their terms, except to
the extent that the enforceability thereof may be limited by applicable
bankruptcy, insolvency, moratorium, reorganization and other laws of general
application limiting the enforcement of creditors’ rights generally, and subject
to the physical delivery of the originals of the share certificates representing
the Shares to the Administrative Agent, duly endorsed in blank
(Blankoindossament), this Agreement constitutes an effective, enforceable and
validly perfected first ranking Security Interest over the Security Assets.

 

5.Undertakings of the Pledgor

 

The Pledgor covenants and agrees, at all times from the Effective Date and
during the term of this Agreement:

 

(a)to procure that no resolution of the Pledgor or the Company is passed and not
to take any action that would (i) limit the granting of a power of attorney for
the exercise of the Voting Rights to other shareholders of the Company or (ii)
make the Shares subject to any requirement of the approval of the board of
directors of the Company to the transfer of Shares (Vinkulierung);

 

(b)not to deposit or register the Shares with SIX SIS AG or any other depository
to the effect that they become intermediated securities (Bucheffekten) pursuant
to the FISA;

 

(c)to provide the Administrative Agent with all documents, notices, requests or
other written information relating to the Security Assets, which could (or
provide information about the occurrence of circumstances that could) (i)
adversely affect the validity or enforceability of the Security Interest created
(or to be created) under this Agreement or (ii) reasonably be expected to result
in a Material Adverse Effect;

 

(d)from time to time at its own expense, to promptly execute and deliver all
further documents, and take all further action, and provide the Administrative
Agent with all information, requests or other communication relating to the
Security Assets that the Administrative Agent reasonably determines are
necessary for the purpose of the creation, perfection, protection, maintenance
or realization of the Security Interest or to enable the Administrative Agent to
exercise and enforce its rights and remedies hereunder with respect to any
Security Asset; and

 

(e)upon the Administrative Agent being entitled to act pursuant to Section 6.1
(Remedies), to do all acts and things in its control, and procure that all acts
and things be done, which are necessary to properly effect the realization of
the Security Assets, in particular, to properly effect any transfer of the
Shares to a new owner, free of any Encumbrance of any nature on any of the
Security Assets so transferred, and to procure the board of directors of the
Company to approve the registration in the share register of the Company of any
future acquirer of any of the Shares as shareholder with voting rights with
respect to the relevant Shares.

 

   9/16



 

 





6.Realization of the Security Assets

 

6.1Remedies

 

(a)In accordance with the requirements of the Facility Agreement, upon the
occurrence of an Event of Default which is continuing, the Administrative Agent
shall be entitled, but not obliged, without any further prior notice or
communication to the Pledgor (except where such notice or communication is
mandatory under applicable law), to enforce the Security Interest by:

 

(i)initiating enforcement proceedings with respect to the Security Assets, i.e.
a formal enforcement in the Security Assets (Betreibung auf Pfandverwertung)
pursuant to any applicable official Swiss enforcement procedure, including the
DEBA; or

 

(ii)realizing the Security Assets in full or in part through private sale
(private Verwertung), a voluntary public auction pursuant to article 229 CO
(freiwillige Versteigerung) and/or acquisition of full ownership and/or
entitlement of the Security Assets for the Administrative Agent's account
(Selbsteintritt; for cash consideration equal to the fair market value of the
Security Assets, such fair market value to be equal to the value computed by an
independent expert using a valuation methodology generally recognized as
standard market practice for the valuation of shares), in each case and to the
extent permitted by law without having to initiate proceedings under, and
without regard to the formalities provided in, the DEBA, and applying the
proceeds thereof to the discharge of the Secured Obligations. For this purpose,
the Administrative Agent shall be entitled to execute such third-party
notifications as it deems necessary for the realization of the Security Assets
and, in particular, to notify or request the Pledgor to notify (who hereby
undertakes to do so), the Company and to give the Company appropriate
instructions, in particular, to register any acquirer of the Shares who acquires
the Shares in the course of enforcement in the share register as shareholder
with voting rights.

 

(b)Notwithstanding the foregoing and notwithstanding the provisions of article
41 DEBA, the Administrative Agent shall be entitled to institute or pursue the
enforcement of the Secured Obligations pursuant to regular debt enforcement
proceedings against the Pledgor without having first to institute proceedings
for the enforcement of the Security Interest (Ausschluss des beneficium
excussionis realis).

 

(c)The Parties agree in advance that a sale according to article 130 DEBA
(Freihandverkauf) shall be admissible.

 

   10/16



 

 



(d)The Administrative Agent shall, upon the occurrence of an Event of Default
which is continuing, have full discretion as to manner, time and place of
enforcement of the Security Interest, except that it shall enforce the Security
Interest in such manner as the Majority Lenders shall instruct.

 

(e)The Administrative Agent may act as Administrative Agent, contracting in its
own name and on its own account and in the name and for the account of the other
Credit Parties (as their direct representative) as well as in its own name for
the account of the other Credit Parties (as their indirect representative) or of
third parties in private or official enforcement proceedings.

 

(f)References to provisions of DEBA shall be construed to be references to
applicable equivalent provisions in the bankruptcy and/or insolvency laws
applicable to the Pledgor.

 

6.2Accounting for proceeds

 

After the sale or other disposal of the Security Assets outside of official
enforcement proceedings, the Administrative Agent shall account for the sale
and, provided that all Secured Obligations have been discharged in full and no
further Secured Obligations are capable of arising, any surplus of the sale or
disposal shall be transferred to the Pledgor.

 

6.3Allocation / application of proceeds

 

Any and all proceeds received by the Administrative Agent in connection with the
Security Assets shall, be applied to the discharge of the Secured Obligations
which are due and payable in the respective amount and in accordance with the
provisions of the Facility Agreement. If any of the Secured Obligations are not
due at the time when enforcement proceeds are received, the Administrative Agent
is entitled to retain such proceeds until all Secured Obligations are fully
discharged.

 

7.Release of Security Assets

 

(a)The Security Assets or, in case of realization of the Security Interest, the
remainder thereof, shall be released and returned to the Pledgor if and when all
Secured Obligations have been discharged in full and no further Secured
Obligations are capable of arising. The relevant Security Assets or, in case of
an enforcement of the Security Interest, the remainder thereof, shall be
released, and the Administrative Agent agrees to deliver, for itself and on
behalf of the Credit Parties, the original(s) of share certificate(s) then held
by it back to the Pledgor. The Administrative Agent agrees to reassign all
Subscription Rights assigned to it (if any) with effect at such time when it
delivers the share certificates evidencing the Shares back to the Pledgor.

 

(b)The Administrative Agent shall not make and shall not be deemed to have made
any representation or warranty, whether express or implied, with respect to any
Security Assets so released, except that any such Security Assets shall be
released to the Pledgor free and clear of Encumbrances, if any, granted by the
Administrative Agent.

 

   11/16



 

 



8.Reinstatement

 

(a)If any payment received by the Administrative Agent and a Credit Party in
respect of Secured Obligations, whereupon Security Assets (or any part thereof)
were released, is avoided or reduced as a result of insolvency or otherwise:

 

(i)this Agreement, the liability of the Pledgor and the Security Interest
expressed to be created under this Agreement shall be re-instated and continue
as if the payment, release, avoidance or reduction had not occurred; and

 

(ii)the Pledgor shall return and deliver (as the case may be) to the
Administrative Agent, on behalf of the Credit Parties, any Security Assets,
including, for the avoidance of doubt, any proceeds from the disposal of and any
other substitutes for the Security Assets, as if the repayment, release,
avoidance or reduction had not occurred.

 

(b)In addition, the Security Interest shall not be affected in any way by any
intermediate discharge of any but not all of the Secured Obligations and/or by
an amendment, transfer (including by way of novation, if applicable), extension,
compromise or release of any or all of the Secured Obligations or of any other
security interest from time to time. To the extent mandatory law applicable to
this Agreement works to the effect that the Security Interest would not be a
continuing security by operation of any such act, the Pledgor agrees that the
Security Interest created hereunder is, to the extent required, reinstated.

 

9.Role and liability of the Administrative Agent

 

9.1Appointment

 

In connection with the Security Interest, the Administrative Agent is appointed
to act (i) with respect to the Pledge, for itself and as a direct representative
(direkter Stellvertreter), acting in the name and on behalf of the Credit
Parties and (ii) with respect to the assignment of Subscription Rights set out
in paragraphs (b) and (c) of Section 2.3 (Subscription Rights), for itself and
as an indirect representative (indirekter Stellvertreter), acting in its own
name but for the account of the Credit Parties. In particular, each Credit Party
has authorized the Administrative Agent to take such actions as agent on its
behalf and to exercise such powers under the Credit Documents as are delegated
to the Administrative Agent by such Credit Party by the terms hereof, together
with such powers as are reasonably incidental thereto all in accordance with
section 14.1 of the Facility Agreement. The Pledgor acknowledges such rights and
powers.

 

9.2Replacement of the Administrative Agent

 

The provisions of section 14.12 of the Facility Agreement shall apply to the
replacement of the Administrative Agent. If a successor to the Administrative
Agent is appointed, all rights and obligations of the retiring Administrative
Agent shall be deemed to be transferred by way of transfer of the entire
contractual relationship of this Agreement (Vertragsübernahme) to the successor
Administrative Agent and the retiring Administrative Agent shall be discharged
from any further obligations under this Agreement and its successor and each of
the Parties shall have the same rights and obligations amongst themselves as
they would have had if such successor had been an original Party to this
Agreement. For the avoidance of doubt, if such replacement Administrative Agent
is appointed pursuant to the terms of 14.12 of the Facility Agreement, the
Pledgor herewith agrees to accept such replacement and to accept the successor
as new Administrative Agent under this Agreement.

 

   12/16



 



 





9.3Liability of the Administrative Agent

 

The Administrative Agent shall have no duty or liability to collect any sum due,
or to protect or preserve any rights, in respect of the Shares other than
exercising reasonable care to ensure the safe custody of the original
certificates representing Shares delivered to it under this Agreement, and it
shall be released from any liability whatsoever upon returning these
certificates to the Pledgor.

 

10.Assignments and transfers

 

(a)The Pledgor shall not be entitled to assign or transfer rights, benefits and
obligations under this Agreement.

  

(b)Each Assenting Lender or Purchasing Lender which has become a party to the
Facility Agreement in accordance with section 8.3 or section 15.5(c),
respectively, of the Facility Agreement shall, by way of a transfer of a
contractual position (Vertragsübernahme), automatically become a party
(Vertragspartei) to this Agreement, and thereby assume all rights and
obligations of a Credit Party as if it would have been an original Party hereto,
to the extent that a Lender has transferred all or parts of its rights and
obligations under the Facility Agreement to that proposed additional Lender.
With such accession hereto, each Assenting Lender and Purchasing Lender
automatically accepts its representation by the Administrative Agent pursuant to
Section 9.1 (Appointment). In case of a complete transfer of all of a
transferring Lender's rights, benefits and obligations to a Assenting Lender or
Purchasing Lender in accordance with sections 8.3 and 15.5(c) of the Facility
Agreement, that transferring Lender shall cease to be a party to this Agreement.
For the avoidance of doubt, the Pledgor herewith agrees to accept, and
undertakes to timely do all acts and things and permit all acts and things to be
done which are necessary to give effect to, such a transfer of a contractual
position (Vertragsübernahme).

 

11.General provisions

 

11.1Taxes, costs and expenses

 

All taxes, reasonable costs and expenses (including legal, audit, valuation)
arising out of or in connection with the perfection, maintenance, protection,
enforcement and release of the Security Interest respectively the Security
Assets under this Agreement or the exercise of any of the Administrative Agent's
or the Credit Party's rights granted under this Agreement shall be borne by the
Pledgor.

 

   13/16



 

 



11.2Notices

 

All notices or other communications to be given under or in connection with this
Agreement shall be made in accordance with section 15.1 of the Facility
Agreement.

 

11.3Currency conversion

 

For the purpose of or pending the discharge of any of the Secured Obligation,
the Administrative Agent or any other Credit Party may convert any money
received, recovered or realized or subject to application by it under this
Agreement from one currency to another, as the Administrative Agent or the
relevant Credit Party considers reasonably appropriate. Any such conversion
shall be effected at the Administrative Agent's or such Credit Party spot rate
of exchange for the time being for obtaining such other currency with the first
currency.

 

11.4Entire agreement

 

This Agreement, including the Schedule and any other documents referred to
herein, constitute the entire agreement and understanding among the Parties with
respect to the subject matter hereof, and shall supersede all prior oral and
written agreements or understandings of the Parties relating hereto.

 

11.5Cumulative rights

 

The Security Interest constituted by this Agreement and the right relating
thereto shall be cumulative, in addition to, and independent of, every other
security which the Administrative Agent or any other Credit Party may at any
time hold for the Secured Obligations or any rights, powers and remedies
provided by law.

 

11.6Amendments and waivers

 

(a)This Agreement may only be modified or amended by a document signed by the
Pledgor and the Administrative Agent (acting also on behalf of the other Credit
Parties). Any provision contained in this Agreement may only be waived by a
document signed by the party waiving such provision.

 

(b)No failure or delay on the part of the Administrative Agent or any other
Credit Party in exercising any power or right under this Agreement shall operate
as a waiver thereof, nor shall any single or partial exercise of any such power
or right preclude any other or further exercise thereof or the exercise of any
other power or right.

 

11.7Severability

 

Should any part or provision of this Agreement be held to be invalid or
unenforceable by any competent arbitral tribunal, court, governmental or
administrative authority having jurisdiction, the other provisions of this
Agreement shall nonetheless remain valid. In this case, the Parties hereto shall
negotiate in good faith a substitute provision that best reflects the economic
intentions of the Parties without being unenforceable, and shall execute all
agreements and documents required in this connection.

 

   14/16



 



 

11.8Counterparts

 

This Agreement (or any amendment thereof) may be executed in any number of
counterparts, and this has the same effect as if the signatures on the
counterparts were on a single copy of this Agreement (or the relevant amendment
thereof). Delivery of an executed counterpart of a signature page to this
Agreement (or any amendment thereof) by facsimile or other electronic
transmission shall be effective as delivery of manually executed counterpart of
this Agreement (or the relevant amendment thereof).

 

12.Governing law and jurisdiction

 

12.1Governing law

 

This Agreement shall in all respects, including all the rights in rem aspects,
be governed by and construed in accordance with the substantive laws of
Switzerland (i.e. with the exception of the collision rules of Swiss
international private law).

 

12.2Jurisdiction

 

(a)All disputes arising out of or in connection with this Agreement, including
disputes on its conclusion, binding effect, amendment and termination, shall be
resolved by the competent courts of Zurich (city district 1), Switzerland.

 

(b)The Administrative Agent and the other Credit Parties shall have in addition
the right to institute legal proceedings against the Pledgor before any other
competent court, in which case Swiss law shall nevertheless be applicable as
provided in Section 12.1 (Governing law).

 

12.3Special domicile

 

The Pledgor elects Zurich (city district 1) as its special domicile pursuant to
article 50 paragraph 2 DEBA.

 

 

signature page follow

 

   15/16



 

 





Royal Gold, Inc.       /s/ Stefan Wenger       Name: Stefan Wenger  



 

 

Signature Page to Swiss Pledge Agreement

 

 



The Bank of Nova Scotia           /s/ Clement Yu   Name: Clement Yu   Director  



 



 

Signature Page to Swiss Pledge Agreement

 

 

Execution version



 

Schedule: Shares



 

 

Type

 

Certificate number

 

Share number(s)

 

Total nominal value (in CHF)

 

Registered

 

2

 

351 – 1,000

 

650,000

 

Total

   

 

650,000

 



   16/16



 

